Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/25/2019 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Wachter (US 2018/0342932) in view of Umezu (US 2004/0164405).
	Regarding Claim 1, Wachter (In Figs 1-2A) discloses an electric working machine (100) comprising: 
a motor (104); 
a battery (108); 
a drive circuit (gate driver, ¶ 39, II. 11-14) for driving the motor, the drive circuit including an inverter circuit (three-phase inverter bridge circuit, ¶ 58, II.) that controls electric current flowing through a phase winding of the motor (104); 
a first semiconductor switch (206) provided in a power-supply line (line connecting battery to 200)  from the battery (108) to the drive circuit (gate driver, ¶ 39, II. 11-14); and 
a control circuit (218), (¶ 39, II. 1-2) that controls electric current supplied from the battery (108) to the motor (108) via the drive circuit (gate driver, ¶ 39, II. 11-14), 
the inverter circuit including a second semiconductor switch (206) coupled to a terminal of the motor (104), 
the electric working machine further comprising: 
a heat sink (208) to which the first semiconductor switch (206).
However Wachter does not disclose  wherein a heat sink to which the first semiconductor switch and the second semiconductor switch are attached; and 
a metal-based board provided between the first semiconductor switch and the heat sink, the metal-based board being also provided between the second semiconductor switch and the heat sink.
Instead Umezu (In Fig 2) teaches wherein a heat sink (12) to which the first semiconductor switch (15a) and the second semiconductor switch (15b) are attached (Fig 2); and 
a metal-based board (11), (¶ 34, II. 1-6) provided between the first semiconductor switch (15a) and the heat sink (12), the metal-based board (11) being also provided between the second semiconductor switch (15b) and the heat sink (12), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with a heat sink to which the first and the second semiconductor switches are being attached and a metal-based board being provided between the first and second semiconductor switches and the heat sink to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows (Umezu, ¶ 36, II. 1-10).
Regarding Claim 2 , Wachter (In Figs 1-2A) discloses an electric working machine (100) comprising: 
a motor (104); 
a semiconductor element (206) that is provided in a current path to the motor (104) and completes or interrupts (¶ 40, II. 1-8) the current path (current path through 212, ¶ 58, II. 17-21); 
a circuit board (202) on which the semiconductor element (206) is mounted (¶ 38, II. 16-19), a control circuit (218), (¶ 39, II. 1-2) that turns on and off the semiconductor element  (206), (¶ 40, II. 1-8) to control energization to the motor (104) being assembled to the circuit board (202), (¶ 39,  II. 2-5); and 
a heat sink (208) for dissipating heat from the semiconductor element (206).
However Wachter does not disclose wherein the semiconductor element being attached to the heat sink via a metal-based board.
Instead Umezu (In Fig 2) teaches wherein the semiconductor element (15a/15b) being attached to the heat sink (12) via a metal-based board (11), (¶ 34, II. 1-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with the semiconductor element being attached to the heat sink via a metal-based board to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows (Umezu, ¶ 36, II. 1-10).
Regarding Claim 6, Wachter in view of Umezu discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein the semiconductor element is coated with an insulating material on the metal- based board.
Instead Umezu (In Fig 2) further teaches wherein the semiconductor element (15a/15b) is coated with an insulating material (13a/13b), (¶ 41, II. 13-19) on the metal- based board (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with the semiconductor element being coated with an insulating material on the metal base board to benefit from desirably transferring heat generated in MOSFETs during large current flows to the first heatsink while maintaining the electrical insulation therebetween (Umezu, ¶ 27, II. 5-10).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Tsubaki (US 2013/0288091).
Regarding Claim 3, Wachter in view of Umezu discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein the metal-based board is provided with a temperature detection element, and the temperature detection element is coupled to the control circuit assembled to the circuit board.
Instead Tsubaki (In Figs 5A-5B) teaches wherein the metal-based board (11), (¶ 56, II. 1-5) is provided with a temperature detection element (6A), and
the temperature detection element (6A) is coupled to the control circuit (¶ 117, II. 12-15) assembled to the circuit board (5A).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Tsubaki with a metal-based board being provided with a temperature detection element coupled to a control circuit assembled to the circuit board to benefit from providing a temperature sensor and a temperature sensor attaching structure, which make it possible to directly detect the heat of a detection object without comprising the flexibility of the flexible board (Tsubaki, ¶ 9, II. 1-5).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Tsubaki Figs 5A-5B and further in view Tsubaki Figs 17A-17B.
Regarding Claim 4, Wachter in view of Umezu and further in view of Tsubaki (Figs 5A-5B) discloses the limitations of Claim 3, however Wachter as modified does not explicitly teach wherein the metal-based board is provided with a wiring pattern (21/22) for coupling the temperature detection element to the circuit board.
Instead Tsubaki (In figs 17A-17B) teaches wherein the metal-based board (8), (¶ 123, II. 1-5) is provided with a wiring pattern (wiring pattern on 6C coupling 1B to 5A), (Figs 17A-17B) for coupling the temperature detection element (6C) to the circuit board (5A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Tsubaki Figs 5A-5B and further with Tsubaki figs 17A-17B with a wiring pattern being provided on the meta-based board for coupling the temperature detection element to the circuit board to benefit from providing a temperature sensor and a temperature sensor attaching structure, which make it possible to directly detect the heat of a detection object without comprising the flexibility of the flexible board (Tsubaki, ¶ 9, II. 1-5).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Tsubaki and further in view Onishi et al (US 2009/0283765).
Regarding Claim 4, Wachter in view of Umezu and further in view of Tsubaki discloses the limitations of Claim 3, however Wachter as modified does not disclose wherein the metal-based board is provided with two or more of the semiconductor elements, and the temperature detection element is arranged among the semiconductor elements.
However where Umezu (In Fig 2) further teaches wherein the metal-based board (11), (¶ 34, II. 1-6) is provided with two or more of the semiconductor elements (15a/15b). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with the metal-based board being provided with two or more semiconductor elements to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows (Umezu, ¶ 36, II. 1-10).
However Wachter as modified does not teach wherein the temperature detection element is arranged among the semiconductor elements.
Instead Onishi (In Figs 3, 4A-4B) teaches wherein the temperature detection element (34) is arranged among the semiconductor elements (23). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Onishi with the temperature detection element being arranged among the semiconductor elements to benefit from transferring the heat of semiconductor chip to the metal base plate and then radiate into the atmosphere while monitoring the temperature of the semiconductor chip by a controller connected to a temperature sensor to prevent damage to the semiconductor chip, in case the heat is not sufficiently radiated to the atmosphere (Onishi, ¶ 41, II. 4-13, ¶ 42, II. 1-8).
Claims 7 and 10 rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Ohmi (US 2007/0247811).
Regarding Claim 7, Wachter in view of Umezu discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein the heat sink is provided with a space for heat dissipation, and the semiconductor element is provided on opposite sides of the heat sink with the space interposed therebetween.
Instead Ohmi (In Fig 4) teaches wherein the heat sink (16/17) is provided with a space (S, ¶ 19, II. 8-18), (Fig 2) for heat dissipation, and the semiconductor element (13) is provided on opposite sides of the heat sink (16/17) with the space interposed therebetween (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Ohmi with the heat sink being provided with a space for heat dissipation and the semiconductor element being provided on opposite sides of the heat sink with the space interposed between them to benefit from efficiently cooling heating elements in contact with the heat sink while coil parts which are located in the air course are efficiently cooled thereby being able to downsize the heatsink as a result of the enhancements in the cooling efficiency of heating parts (Ohmi, ¶ 27, II. 13-19).
Regarding Claim 10, Wachter in view of Umezu and further in view of Ohmi discloses the limitations of Claim 7, however Wachter as modified does not disclose  wherein the heat sink has a substantially U-shaped section, and inside of the U-shape forms the space.
Instead Ohmi (In Fig 4) further teaches wherein the heat sink (16/17) has a substantially U-shaped section (¶ 19, II. 1-6), and inside of the U-shape forms the space (S, ¶ 19, II. 8-18), (Fig 4).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Ohmi with the heat sink having a substantially U-shaped section and the inside of the U-shape forming the space to benefit from efficiently cooling heating elements in contact with the heat sink while coil parts which are located in the air course are efficiently cooled thereby being able to downsize the heatsink as a result of the enhancements in the cooling efficiency of heating parts (Ohmi, ¶ 27, II. 13-19).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Choi (US 6,404,065) prior art.
Regarding Claim 8, Wachter in view of Umezu discloses the limitations of Claim 1, however Wachter as modified does not disclose wherein the semiconductor element is attached to the heat sink with a non-conductive screw.
Instead Choi (In Figs 1A-1B) in prior art teaches wherein the semiconductor element (10) is attached to the heat sink (14) with a non-conductive screw (16), (Col 2, II. 4-9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Choi with the semiconductor element being attached to the heat sink with a non-conductive screw to benefit from isolating the power semiconductor device from the heatsink (Choi, Col 2,  II. 4-9).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Matsukura et al (US 2002/0141161).
Regarding Claim 8, Wachter in view of Umezu discloses the limitations of Claim 1, however Wachter as modified does not disclose wherein the semiconductor element is attached to the heat sink with a screw, and a periphery of a screw hole through which the screw is inserted in the semiconductor element is molded- 19- with an insulating resin.
Instead Matsukura (In Fig 1) teaches wherein the semiconductor element (29) is attached to the heat sink (42) with a screw (30), and a periphery of a screw hole (31) through which the screw (30) is inserted in the semiconductor element (29) is molded- 19- with an insulating resin (33, ¶ 52, II. 5-11).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Matsukura with the semiconductor element being attached to the heat sink with a screw and a periphery of a screw hole through which the screw being inserted in the semiconductor element being molded with an insulating resin to benefit from the collector part of the semiconductor switching elements being electrically insulated from the heat radiating fin with a simplified construction while heat which is produced by the semiconductor switching elements is radiated by the heat radiating fin at better thermal conductivity (Matsukura, ¶ 19,  II. 1-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Heatsink US 7286361, Cooling System for Information Device US 7580264, Heat Dissipating Structure and Electronic Device US 2018/0035530, Plasma display device US 2005/0259401. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835